     Case 2:20-cv-06356-JEM Document 27 Filed 09/16/21 Page 1 of 1 Page ID #:1315

                                                                    JS-6
 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     MARVIN ALEJANDRO G.,                       )    Case No. CV 20-06356-JEM
12                                              )
                                Plaintiff,      )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     KILOLO KIJAKAZI,                           )
15   Acting Commissioner of Social Security,    )
                                                )
16                              Defendant.      )
                                                )
17

18         In accordance with the Memorandum Opinion and Order Affirming Decision of the
19   Commissioner of Social Security filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
21   AFFIRMED and this action is dismissed with prejudice.
22

23   DATED: September 16, 2021                             /s/ John E. McDermott
                                                          JOHN E. MCDERMOTT
24                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27

28
